Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In the specification at page 15 line 16 “control valve 438” is not labeled in the figures.
In the specification at page 20 line 11 “slurry hose 502” is not labeled in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the specification at page 1 line 15 the status of the parent application needs to be updated to its current status.
 In the specification at page 11 line 12 the status of the application needs to be updated to its current status.
In the specification at page 19 line 14 –from—should be added after “distinct” to clarify the sentence.
In the specification at page 20 line 13 “stop button 308” should be –stop button 306—since 306 is a stop button while 308 is a grit metering valve manual control.
In the specification at page 23 line 22 the status of the parent application needs to be updated to its current status.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grau et al (10,875,151).
The device as claimed is disclosed by Grau et al with a control panel 44 attachable to a blast pot 48, said control panel comprising: means for routing fluid 24 through a first hydraulic circuit; means for routing fluid 36 through a second hydraulic circuit; and means for routing air 14 through a pneumatic circuit, said means for routing air through the pneumatic circuit including establishing an air control signal in a branch pneumatic control circuit directable to control operation of the first hydraulic circuit and the second hydraulic circuit.
With respect to claim 7 Grau et al discloses a multi-function fluid manifold installable at an existing pressure release aperture disposed in an existing blast pot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grau et al (10,875,151) in view of Eliason (9,393,672).
The device as claimed is disclosed by Grau et al as stated in the rejection recited above for claims 6 and 7, but lack a clear depiction of a pop-up gasket installable in an uppermost aperture disposed within the existing blast pot.  Eliason teaches the common use of a pop-up gasket installable in an uppermost aperture disposed within the existing blast pot (as shown in figure 1) to pressurize the blast pot.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pop-up gasket installable in an uppermost aperture disposed within the existing blast pot in Grau et al as taught by Eliason so the blast pot can be pressurized.
Allowable Subject Matter
Claims 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5 and 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The method as claimed in claims 1-15 is not disclosed or taught by the prior art including the steps of attaching a multi-function fluid manifold to an existing air pressure release aperture disposed in the blast pot, said multi-function fluid manifold comprising: a fluid inlet valve; a pressure release valve; disposing a pop-up gasket within an existing upper opening of the blast pot, said pop-up gasket disposed to seal the upper opening when the blast pot is pressurized; evacuating air from inside the blast pot through an air purge riser installable to vent air from the uppermost reaches of the blast pot interior while pumping fluid into the pot and alternatively when pressurizing the pot; connecting a blast control panel in fluid communication with each of a slurry outlet installed upon the blast pot and the fluid inlet valve of the multi-function fluid manifold, said control panel devised to operationally control a first hydraulic circuit, a second hydraulic circuit, and a pneumatic circuit for blasting operations associated with the blast pot, said control panel comprising: an air supply inlet; a blast hose outlet connection; a slurry hose connection port; and attachment members configured to attach the control panel to the blast pot; wherein fluid is introducible into the blast pot via the multi-function fluid manifold and abrasive material is forcible under pressure from the blast pot to a blast stream maintained by pneumatic pressure supplied via the air supply inlet along with the remaining limitations of the claims.
The device of claims 14-16 is not disclosed or taught by the prior art with a multi-function fluid manifold attachable at a pressure release aperture disposed upon the existing blast pot, said multi-function fluid manifold comprising: a fluid inlet valve to control introduction of a non-compressible fluid into the blast pot; a pressure release valve; a slurry outlet elbow installable to a lowermost opening of the existing blast pot; a slurry hose connectable to the slurry outlet elbow; a control panel attachable to the blast pot and connectable to the slurry hose, said control panel comprising: a pneumatic circuit comprising: an air inlet connection aperture; an air-filter regulator disposed downstream of the air inlet connection aperture; a main blast air inlet valve disposed downstream of the air inlet connection aperture and branched from the air-filter regulator; a main air check valve disposed downstream of the main blast air inlet valve; a blast pressure throttling valve disposed downstream of the main blast air inlet valve; a blast hose attachment aperture disposed for interconnection with a blast hose; a first hydraulic circuit comprising: a fill pump; a fill pump shut off valve disposed in operational communication with the fill pump; a fill pump check valve disposed downstream of the fill pump shut-off valve; a blast pump; a blast pump shut-off valve disposed in operational communication with the blast pump, a grit metering valve disposed downstream of the blast pump shut off valve; a blast pump check valve disposed downstream of the grit metering valve; a second hydraulic circuit comprising: the blast pump; a main control valve-relay; a rinse control valve-relay; a remote rinse control valve; a slurry hose connection port; a pop-up gasket comprising: a plunger portion configured to seat into an existing uppermost aperture disposed in the blast pot when said blast pot is pressurized; a stopper disposed to prevent the pop-up gasket from falling into the blast pot; and a shaft member vertically connecting the plunger portion and the stopper along with the remaining limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855